Citation Nr: 0430703	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral flat feet.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  
The veteran, who had active service from September 4, 1973 to 
September 25, 1973, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed December 1976 rating decision confirmed and 
continued an October 1976 rating decision that denied service 
connection for bilateral flat feet.

3.  The evidence received subsequent to the December 1976 
rating decision, by itself, or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

1.  The RO's December 1976 rating decision, which denied 
service connection for bilateral flat feet is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The additional evidence received subsequent to the RO's 
December 1976 rating is not new and material, and the claim 
for service connection for bilateral flat feet is not 
reopened.  38 U.S.C.A. § 5108 (West 2004); 38 C.F.R. § 3.156 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral flat 
feet.  In the interest of clarity, the Board will initially 
discuss whether this issue has been properly developed for 
appellate purposes.  The Board will then address the issue on 
appeal, providing relevant VA laws and regulations, the 
relevant facts, and an analysis of its decision.  

Veterans Claims Assistance Act of 2000

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under the laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and his representatives of information and evidence needed to 
substantiate a claim.  Collectively, the April 2003 rating 
decision and the Statement of the Case issued in connection 
with this appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter to the 
veteran dated in March 2003 specifically notified the veteran 
of the provisions of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether or not he or the VA bears the burden of producing or 
obtaining that evidence or information.

With respect to the VCAA notice letter to the veteran, the 
United States Court of Appeals for Veterans Claims (Courts) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that the VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.  
The RO did so in this case.  As indicated above, the notice 
letter was dated in March 2003 and the RO's decision was 
dated in April 2003.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are associated with the claims file as are the treatment 
records identified by the veteran.  The veteran has not 
indicated to the Board that there is any additional evidence 
that needs to be obtained in order to fairly decide the 
veteran's claim.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  Simply put, the 
record is complete regarding the claims for entitlement to 
service connection for hearing loss, and this matter is ready 
for appellate review.  

Background and Evidence

Service medical records include a Report of Medical 
Examination performed prior to entry into service dated June 
1973 that indicated that the veteran had pes planus.  In a 
September 1973 Report of Medical Board it was reported that 
the veteran first sought treatment on September 11, 1973 when 
he reported to sick call complaining of bilateral foot pain 
upon prolonged marching and drilling.  He reportedly related 
a lifelong history of this condition and indicated that no 
civilian physician was ever consulted nor were there any 
treatments or medications prescribed or taken.  The veteran 
was apparently seen several times at sick call with 
continuing complaints of bilateral foot pain.  It was noted 
that the veteran was referred for Interdepartmental 
consultation on September 13, 1973, and it was the 
recommendation of the consultant that the veteran appear 
before a Medical Board.  He appeared before the Medical Board 
on September 21, 1971, and the Medical Board then concluded 
that the veteran did not meet the minimal standards of 
enlistment or induction as set forth in applicable service 
department regulations and the veteran's pes planus was 
considered not to be the proximate result of the performance 
of active duty.  In September 1973, the veteran signed a 
statement acknowledging that he was erroneously inducted into 
active service and would be discharged.  

An October 1976 rating decision denied service connection for 
bilateral flat feet.  This decision was made based upon the 
veteran's medical records, including treatment records dated 
eight days after induction into service.  A December 1976 
rating decision confirmed and continued the October 1976 
denial of service connection.  

A record from the South Bend Clinic dated November 1976 
included a diagnosis of bilateral flat feet.

The evidence associated with the claims file subsequent to 
the December 1976 rating decision consisted of a January 2002 
statement from Charles A. Borchard, D.P.M. that includes a 
diagnosis of pes planus.    


Law and Analysis

The veteran contends that he is entitled to service 
connection for bilateral flat feet. 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  In order to prove service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The veteran's claim for service connection for bilateral flat 
feet was first considered by the RO in October 1976.  The 
evidence that was of record at that time included service 
medical records such as an examination prior to induction and 
also the veteran's service clinical records.  These records 
all indicated that the veteran's pes planus existed before 
service.  The RO denied the claim on the basis that the 
veteran's foot disorder was not aggravated in service because 
of the short amount of time between the veteran's entrance 
into active duty and when he was seen for what was described 
as a severe pes planus disorder.  The veteran was notified of 
the denial of service connection of bilateral flat feet in a 
letter dated November 15, 1976.  The veteran then submitted a 
private medical record.  Subsequently, the RO again denied 
the claim in December 1976 confirming and continuing the 
October 1976 decision.  The veteran did not file a Notice of 
Disagreement or a Substantive Appeal.  Thus, the October 1976 
rating decision is final.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  When a claimant seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured after the last disallowance of 
a claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).   

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The adjudication may 
then proceed to the merits of the claim on the basis of all 
of the evidence of record, but only after ensuring that the 
duty to assist has been satisfied.  

The evidence associated with the claims file subsequent to 
the December 1976 rating decision consists of private medical 
records which essentially only reconfirm that the veteran has 
bilateral flat feet.  

The record before the Board remains essentially unchanged 
from as it was at the time of the December 1976 rating 
decision.  Service medical records show that the appellant 
was determined to have pes planus that preexisted service.  
Private medical records submitted after this decision further 
state that the veteran has pes planus, but do not link the 
etiology of the pes planus to service.  The additional 
evidence associated with the claims file after that decision 
does not change, alter, or contradict the previously 
considered evidence which showed that the appellant was 
diagnosed as having pes planus prior to service and 
discharged from service because of the disorder.  

The Board finds that this additional evidence is all new, in 
that it was not previously physically of record at the time 
of the December 1976 rating decision.  However, the Board 
further finds that the evidence is not material because none 
of it tends to demonstrate that the appellant's bilateral 
flat feet disorder manifested in service or was aggravated by 
service.  

Therefore, the Board concludes that the additional evidence 
submitted is not new and material.  As such, the claim for 
service connection for bilateral flat feet is not reopened.  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for bilateral flat feet not having been 
submitted, the appeal is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


        


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



